Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation of box 3: The amendments filed on 8/25/2021 further limit the claims to, “consisting of” from comprising and “at least” from at least about.  Further claim 32 recites, “where the plasma is free of the nucleated blood cells and available for polymerase chain reaction analysis.” Claim 33 has been amended to recite, “where is free of the nucleated blood cells and available for polymerase chain reaction analysis.” 
These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.”  
The newly amended claims require “consisting of” from comprising and “at least” from at least about.  Further claim 32 recites, “where the plasma is free of the nucleated blood cells and available for polymerase chain reaction analysis.” Claim 33 has been 
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response begins traversing the 112 (a) rejection by asserting applicant are unsure of the legal basis of the rejection as the claims are drawn to 3 chemicals with definitive ranges.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to percentages and not definitive ranges with the functional characteristics required of the claim.  
The response continues by asserting they have support for the market available product in paragraph 0088.  
The specification as originally filed states:
PCR detection of cell-free DNA targets within a high gDNA background is challenging, requiring specialized protocols and/or large volumes of starting material. As a result, minimizing the release of gDNA from nucleated cells is essential for accurate analysis true cfDNA. Using the protective agent composition it is possible to preserve the original proportion of fetal cfDNA by minimizing maternal gDNA background. Increased background gDNA adversely affects 'the detection of low abundance cfDNA targets (Fig. 2C). As pDNA concentration increased on days .7 and 14 in K3EDTA samples due to gDNA release, detection' of the introduced SRY fragments decreased (Fig. 2a). In contrast, there was no significant change in pDNA concentration .because of gDNA release in the protective agent composition samples at day 7 and minimal gDNA release on day 14, but detection of SRY fragments remained steady throughout the entire time period (Fig. 2b)

The response continues by citing in re Alonso and the MPEP and asserting neither disparage the use of large genera.  This argument has been thoroughly reviewed but is not considered persuasive as the claims encompass anything that can be considered about 20 to about 60% of imidazolidinyl urea, about 1% to about 20% EDTA and at least about 2% glycine that have the functional characteristics of the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR: and (2) genomic nucleic acids external to and originating from the nucleated blood cells.  The specification has failed to disclose any specific concentrations of the composition that has these properties.  
The response asserts, “[D]etectable formaldehyde as measured by 13C NMR" is not a requirement for NMR reagents to be present. Whether detectable formaldehyde is present in the composition / biological material mixture is a fact that is independent of if and how formaldehyde is measured.”  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “wherein due to the presence of the imidazolidinyl urea reaction product. the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR.”  Thus this is a limitation of the claim.  Further the specification never provides the concentration of imidazolidinyl urea, EDTA any glycine that give this result.
The response continues by arguing, “The scope of the claims is defined through the lens of a biological sample for polymerase chain reaction, not a biological sample for NMR.”  This argument has been thoroughly reviewed but is not considered persuasive 
The response continues by asserting the specification teaches glycine quenches IDU and thus table 1 demonstrates adequate written description.  This argument has been thoroughly reviewed but is not considered persuasive as claim 1 is limited to 1% IDU while the claims encompass EDTA, IDU and glycine.  
The response continues by arguing the teachings of Trezl that are cited in response to arguments indicating blood has 0.4-0.6 micrograms per milliner is irrelevant in view of the teaching so f0118.  This argument is confusing as paragraph 0118 states:
[00118] With reference to Fig. 5, formaldehyde is used as a cell fixative due to its ability to cross-link amino, amido, guanidino, thiol, phenolic, imidazolyl, and  indolyl groups on nucleic acids and' protein to form, hemi-acetal derivatives. DNA-protein: or DNA-DNA crosslinks are a specialized, but important, type of damage that blocks the genetic investigation of an enormous number of stored samples.. The formalin-induced: cross-linking effectively preserves DNA structural morphology, but it is extremely detrimental to subsequent DNA analysis because cross-linked bases stall polymerases and DNA-DNA cross-links can .inhibit denaturation. Because the human genome is so large (3' billion 
deoxyribonucleotide pairs), it is impossible to determine. Which nucleotides will be cross-linked when exposed to .a formalin solution (i.e.; hemi-acetal addition to  DNTPs by formalin occurs by ‘random chance)..Therefore, detection of formalin- induced DNA damage using a single gene analysis is not sufficient. For example, Fig. 5 illustrates three different reactions containing the same preparation of genomic DNA and formaldehyde. However, the site of formaldehyde cross- linking is different iii each tube. 

The response continues by asserting the specification teaches in paragraph 0120 the detection limit of formaldehyde is 0.005%.  This argument has been thoroughly 
The response continues arguing the written description issues of claims 30 and 31 by pointing to the teachings of figure 7.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, “FIG. 7A shows the representative .sup.13C-NMR spectrum of cell-free DNA BCT reagents (an exemplary protective agent composition within the present teachings) (250 .mu.L) in D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg). The .sup.13C NMR spectra of multiple lots of such compositions show no signal in the 80-85 ppm region. Similar results are believed achievable with samples treated in accordance with the present teachings. That is, not only is the protective agent composition free of detectable formaldehyde by .sup.13C-NMR analysis, but samples treated with the composition are likewise free of detectable formaldehyde by .sup.13C-NMR analysis.”  The specification does not disclose the composition of cell-free DNA BCT reagents.
The response continues with claims 34-35 asserting the specification teaches cell-free DNA BCT reagents provides the functional characteristics of the claim.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not provide the composition of cell-free DNA BCT reagents.
The response traverses the rejection with respect to product by process by asserting the nexus to the preamble is clear.  This argument has been thoroughly reviewed but is not considered persuasive the mere presence of cell free DNA does not make them suitable for PCR.
13 nuclear, magnetic resonance (NMR). For instance 'it may be performed by 1C nuclear magnetic, resonance '(i) in a deuterium oxide solvent, (ii) assisted by a relaxation agent (e.g., gadopentetic acid (Gd-DTPA)) or both (i) and (ii). A composition that is substantially devoid of free aldehyde (and particularly .devoid of any free formaldehyde) and/or methylene glycol will typically exhibit no peak in a 
    PNG
    media_image1.png
    17
    20
    media_image1.png
    Greyscale
NMR spectrum in the range of about 82-85 ppm.[0064] Various concentration of preservative composition and quenching agent that may be contained within the protective agent composition may be also be analyzed using 13C NMR to determine which concentrations result.in reduced amounts of free aldehyde -as desired. More specifically, various preservative compositions (including imidazolidinyl urea'(IDU), diazolidinyl urea (DU), nuosept 145 :(methanol, formaldehyde), 'and oxaban-A (4,4-Dimethyl-1,3-oxazolidine) at various concentrations were combined with varying concentrations of a quenching agent (including glycine). For sample preparation, 16.7 mg Gd-DTPA was transferred into an empty vial and .3.5:mL of D20 :was added to the vial. Each sample was prepared by weighing an empty tube into which 15-17p1 of THF was transferred and the weight of the tube with THF recorded. 300pL of sample solution in H20 was transferred followed by the addition 6f 200p1 of GD- DTPA/D20 solution. The 13C NMR spectra were then acquired. Table 1 below depicts the results.”    This is 2O.
The response continues by asserting paragraph 120 teaches there is no peak, in spite of figure 7B (disclosed below), showing peaks.  

    PNG
    media_image2.png
    482
    569
    media_image2.png
    Greyscale

	Thus the response appears to be clearly arguing that the teachings of the written specification are different from figure 7b.
The response continues by arguing one of skill in the art would recognize what the terms require.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted 

This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).

	The response returns to the teaching of Paragraph 0118 to refute the arguments with respect to Trezl.  These arguments are still confusing and not persuasive for the reasons of record.
The response traverses the rejection with respect to at least about in view of the amendment.  This is not persuasive in view of the non-entry of the amendment.
The response traverses the rejection with respect to “substantially free” in claims 30 and 31 asserting the specification in paragraph 120 teaches 0.005% formaldehyde.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to a 500MHz NMR applicant used.
The response traverses the rejection in view of the amendments to claims 33 and 34.  This is not persuasive in view of the non-entry of the amendment.  

The response traverses the rejection of claims 38-38 by asserting prior to inclusion limits the components prior to the sample being added.  This argument has been thoroughly reviewed but is not considered persuasive as prior to the inclusion of the biological material, the dependent claims are outside the scope of the independent claim.  
The response traverses the 102 (b) rejection asserting the Office does not have evidence the art anticipates the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”
	Further in the instant response (3/15/2021) applicant has asserted that cell Free DNA-BCT demonstrates adequate written description (page 8).  Thus the specification and applicants own arguments in the instant response demonstrate the teachings of Fernando anticipate the claims.  
	A presentation by applicant demonstrating that cell- free DNA BCT component composition is outside the scope of the claims, would allow for reconsideration of the rejection.
The response continues by arguing the 103 rejection indicates that Fernando A does not specifically teach the inclusion of glycine.  This argument has been thoroughly 
With respect to the 103 rejection applicant asserts the Fernando A does not teach or suggest the claimed product.  The response further asserts the structure of the instant claims is implied by the steps.  This argument has been thoroughly reviewed but is not considered persuasive as the response has failed to provide any structural differences between the prior art and the instant claims.  Further the response is arguing product by process however the claims have no process steps.  Further Fernando A teaches the use of IDU in a blood collection device, while Fernando B teaches Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr, as well as glycine and EDTA (0050). 
The response continues by arguing Fernando B with respect to the amended claims.  This argument is not persuasive in view of the non-entry of the amendment.  
The response continues arguing the teachings of Fernando B do not teach the functional properties of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as Fernando B teaches the use of Cell-Free DNA BCT by Streck, Inc. which is the only composition consistent with the claims, the instant specification demonstrates has the properties.
The response traverses the rejection with respect to claim 24, 29, 32-33, 34-35 by asserting the steps infer a structure.  This argument has been thoroughly reviewed but is not considered persuasive as the response has failed to provide any evidence the 
The response traverses the rejection of claims 21, 23, 27 and 28 for the reasons of record.  This argument is not persuasive for the reasons of record.  
In response to the ODP rejections applicant indicates they will refrain from filing a terminal disclaimer until the rejections are no longer provisional.  Thus the rejection is maintained.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/Steven Pohnert/           Primary Examiner, Art Unit 1634